Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 4, 7, 9, 10, and 13 have been cancelled in a previous communication.  
Claims 1-3, 5, 6, 8, 11, 12, and 14-16 are pending and under current examination.  

All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulye (US 6,057,289; issue date: 05/02/2000; of record) in view of Hojgaard (WO 2015/193380; publication date: 12/23/2015; cited in the IDS filed on 11/08/2019) and further in view of Foeger (US 2013/0058999; publication date: 03/07/2013; of record), and Lyons et al. (US 2001/0051595; publication date: 12/13/2001; of record), as evidenced by Domb et al. (WO 2007/099537; publication date: 09/07/2007; cited in the IDS filed on 11/08/2019).

Mulye discloses a pharmaceutical composition comprising cyclosporine and a self-emulsifying drug delivery system (title) comprising an oil and a non-ionic surfactant (abstract).  The surfactant for the self-emulsifying system has HLB greater than 10 (col 6, lines 61-62)  In example compositions, the composition contains cyclosporine (a poorly water-soluble drug as identified in table 8 on page 53 of the instant specification as having Caco-2 membrane permeability of 1.76E-06), oleic acid, and polyoxyl 35 castor oil (example 1, col 10).  
Mulye does not disclose a surfactant containing an oleate ester or oleylether as a moiety.  
Hojgaard discloses that, in addition to having surfactants with HLB greater than 10 such as polyoxyl 35 castor oil, self-emulsifying drug delivery systems may optionally contain a co-surfactant having an HLB of less than 10 (page 20) and in example compositions polyoxyl 35 castor oil is combined with glycerol monooleate (tables 1 and 2 on page 28).  
Foeger discloses that glyceryl monooleate has an HLB of 3 (0067).  
It would have been prima facie obvious to add glycerol monooleate to the formulation of example 1 disclosed by Mulye because one of ordinary skill in the art would have recognized this as a cosurfactant that is suitable for forming SEDDS with polyoxyl 35 castor oil.  Please refer to MPEP 2144.07.  
With regard to instant claim 1, the example composition contains oleic acid alone (i.e. oleic acid is the main oil type component) and/or may contain combinations of oils.  Mulye discloses that if the solubilizing agent contains components other than the fatty acids (i.e. other than the free oleic acid or other free fatty acid having from 6-22 carbon atoms), the solubilizing agent including the fatty acid is preferably present in amounts ranging from 5% to 99% of the composition (col 7, lines 30-35).  Mulye discloses that it is preferred that the cyclosporin solubilizing agent is present in amounts sufficient to solubilize the cyclosporine (col 6, lines 10-15).  Thus, Mulye contemplates solubilizing agents that contain other substances in addition to the oleic acid, and discloses a range for total solubilizing agent, including the fatty acid as well as any additional substance that solubilizes cyclosporin, of 5 to 99% by weight of the composition.  
The relevant disclosures of Mulye, Hojgaard, and Foeger are set forth above.  
Mulye does not disclose an oily component that comprises triacylglycerols (i.e. triglycerides) of oleic acid.  
Hojgaard discloses that in self-emulsifying drug delivery systems (SEDDS), the fatty component that is  a triglyceride of long chain fatty acids can increase lymphatic absorption of drugs (page 7) and discloses further using olive oil as the fatty component of the SEDDS.  
Lyons discloses that olive oil is mainly a mixed triglyceride of oleic acid (Lyons: claim 5).  
It would have been prima facie obvious to combine olive oil with the oleic acid in the oil phase in Mulye’s invention.  One having ordinary skill in the art would have been motivated to use olive oil in addition to the oleic acid disclosed by Mulye in order to improve lymphatic uptake of the drug.  The skilled artisan would have had reasonable expectation of success because, as discussed above, Mulye discloses that the solubilizing agent may contain other oils, so long as they are capable of solubilizing cyclosporin.  
With regard to the amount of oily component comprising (tri)acyl glycerols of oleic acid (which embraces the olive oil disclosed by Hojgaard) and the amount of the oleic acid as a fatty acid required by instant claims 1 and 15, Mulye discloses a range for total solubilizing agent of from 5-99% by weight of the composition and a preferable range of at least 20% of the solubilizing agent should be free fatty acid (oleic acid; col 5, lines 36-41).  By extension, the range in free fatty acid (oleic acid) disclosed by Mulye is 20% of 5% or 1 by weight of the composition, and the other substances that solubilize the cyclosporin can then make up the remainder of the solubilizing agent component.  These ranges overlap with the ranges of 8-40% by weight oily component and 2.5-12.5% oleic acid as a fatty acid required by the instant claims.  See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 2, the examiner notes that all of the structural limitations of the claim are taught by the prior art.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  
With regard to claim 3, Hojgaard discloses that formulations like Mulye’s self-emulsifying formulation containing fat improve lymphatic transport (page 2).  
With regard to instant claims 1, 14, and 15, as noted above, cyclosporine is indicated to possess a logD value of 5.33, a Caco-2 Papp of 1.76E-06, which, when rounded to the nearest tenths is 1.8E-06, and a molecular weight of 1203 Da (see table 13 on page 53).  
With regard to instant claims 5 and 16, cyclosporine is a cyclic peptide having 11 amino acids, all within the cycle.  As noted on page 1 of the instant specification, cyclosporine contains both N-methylated amino acids as well as amino acids that are not N-substituted.  See also Domb at page 2 which teaches that cyclosporine is methylated at the 1, 4, 6, and 9-11 positions.  
With regard to instant claims 6 and 12, as noted above, the composition contains polyoxyl 35 castor oil. 
With regard to claim 8, as noted above it would be obvious to use glyceryl monoleate.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mulye (US 6,057,289; issue date: 05/02/2000; of record), Hojgaard (WO 2015/193380; publication date: 12/23/2015; cited in the IDS filed on 11/08/2019), Foeger (US 2013/0058999; publication date: 03/07/2013; of record), and Lyons et al. (US 2001/0051595; publication date: 12/13/2001; of record) as applied to claims 1-3, 5, 6, 8, 11, 12, 15, and 16 above, and further in view of Khopade et al. (US 2010/0137432; publication date: 06/03/2010; of record).  

The relevant disclosures of Mulye, Hojgaard, Foeger, and Lyons are set forth above.  As noted supra, it would have been obvious to formulate Mulye’s composition to contain olive oil and glyceryl monooleate; however, these references are silent with respect to including polyoxyethylene hydroxystearate.  Mulye discloses that the composition contains a surfactant having HLB greater than 10 (col 6, lines 61-62).  
Khopade, in the analogous art of pharmaceutical formulations, discloses that polyethylene glycol hydroxystearate (i.e. polyoxyethylene hydroxystearate) has an HLB value of 14.0 to 16.0 (0053).  
It would have been prima facie obvious to use polyoxyethylene hydroxystearate as the surfactant in Mulye’s invention because one having ordinary skill in the art would recognize this substance as a pharmacologically acceptable surfactant having an HLB value within the range disclosed as required by Hojgaard.  Please refer to MPEP 2144.07.  
With regard to the amount of each ingredient required by the instant claims, absent unexpected results, the examiner considers this merely a matter of optimizing the properties of the SEDDS formulation (see MPEP 2144.05).  

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 

On page 7, Applicant argues that Mulye requires at least 20% by weight of the solubilizing fatty acid and cites example 1 as containing oleic acid at 40% by weight.  Applicant cites Mulye’s other example compositions as containing at least 25% of oleic acid by weight of the total carrier.  Applicant argues that when working below Mulye’s lower limit of 20%, a person of ordinary skill in the art would not have had a reasonable expectation of success in achieving the good solubility of cyclosporin as the Office action proposed.  Applicant states that there would be no reason for one having ordinary skill in the art to prepare the claimed composition.  
With regard to Mulye’s examples, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Looking at the examples alone ignores the broader teachings of Mulye and the specific motivation to add olive oil set forth in the rejection above. 
Mulye’s disclosure that the carrier may contain at least about 20% by weight of the cyclosporin solubilizing agent was cited by the examiner to indicate that Mulye considers it suitable to include other substances in the composition.  Also, the range “at least about 20%” is disclosed as “preferred” and is therefore not a definitive upper limit on the amount of cyclosporin solubilizing agent that may be in the composition.  Mulye discloses that “[a]s defined by the present invention, cyclosporin is associated with a carrier system comprising a non-ionic surfactant and a cyclosporin solubilizing agent consisting essentially of a free fatty acid” (col 5, lines 22-25).  Mulye goes on to describe the cyclosporin solubilizing agent as serving the purpose of solubilizing cyclosporin, as it should be “present in amounts that are sufficient to solubilize cyclosporin” (col 6, lines 10-15).  The fatty acid, such as oleic acid, prevents crystallization of cyclosporin when stored at room temperature or lower for a few days (col 6, lines 40-47).  As noted in the rejection, Mulye discloses that if the solubilizing agent contains components other than the fatty acids (i.e. other than the free oleic acid or other free fatty acid having from 6-22 carbon atoms), the solubilizing agent including the fatty acid is preferably present in amounts ranging from 5% to 99% of the composition (col 7, lines 30-35).  In view of the foregoing, one having ordinary skill in the art would have predicted that the compositions of Mulye/Hojgaard/Foeger/Lyons, having 2.5 to 12.5% by vol oleic acid as a free fatty acid would possess the ability to form a SEDDS formulation where crystallization of cyclosporin upon storage for a few days at room temperature or below is prevented because the free fatty acid having 6-22 carbon atoms (oleic acid) is present in an amount falling within the range disclosed by Mulye as suitable for their composition.  

On page 8, Applicant argues that Khopade does not teach or suggest using the amount of oleic acid in Mulye’s formulation to below the lower limit of 20%.
This is not persuasive because Khopade was not cited for any such teaching.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
No claims are allowed. 
                                                                                                                                                                                   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617